Case 0:19-cv-60440-RNS Document 11 Entered on FLSD Docket 07/14/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida
  Michael Adderley, Plaintiff,           )
                                         )
  v.                                     )
                                           Civil Action No. 19-60440-Civ-Scola
                                         )
  Ivelisse Negron and others,            )
  Defendants.                            )
                     Order Denying Motion to Reopen Case
         This matter is before the Court on the pro se Plaintiff’s “Motion to Reopen
  Case Based on New Discovery Violation of Civil Rights as a Grandson.” (ECF
  No. 10.) This case was closed over one year ago, on April 26, 2019, when the
  Court adopted Magistrate Judge Hunt’s report and recommendation, which
  found the complaint to be “incomprehensible.” (R. & R., ECF No. 7 at 3.)
  Although it is not clear what, if any, authority the instant motion is filed
  pursuant to, the Court construes it as a motion to reconsider the Order
  dismissing this case (Order, ECF No. 8). For the foregoing reasons, the Court
  denies the motion to reconsider and reopen the case (ECF No. 10.)
         To begin with, “in the interests of finality and conservation of scarce
  judicial resources, reconsideration of an order is an extraordinary remedy that
  is employed sparingly.” Gipson v. Mattox, 511 F. Supp. 2d 1182, 1185 (S.D.
  Ala. 2007). A motion to reconsider is “appropriate where, for example, the
  Court has patently misunderstood a party, or has made a decision outside the
  adversarial issues presented to the Court by the parties, or has made an e rror
  not of reasoning but of apprehension.” Z.K. Marine Inc. v. M/V Archigetis, 808
  F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.) (citation omitted). “Simply
  put, a party may move for reconsideration only when one of the following has
  occurred: an intervening change in controlling law, the availability of new
  evidence, or the need to correct clear error or prevent manifest injustice.”
  Longcrier v. HL-A Co., 595 F. Supp. 2d 1218, 1247 (S.D. Ala. 2008) (quoting
  Vidinliev v. Carey Int’l, Inc., No. CIV.A. 107CV762-TWT, 2008 WL 5459335, at
  *1 (N.D. Ga. Dec. 15, 2008)). However, “[s]uch problems rarely arise and the
  motion to reconsider should be equally rare.” Z.K. Marine Inc., 808 F. Supp. at
  1563 (citation omitted). Certainly, if any of these situations arise, a court has
  broad discretion to reconsider a previously issued order. Absent any of these
  conditions, however, a motion to reconsider is not ordinarily warranted.
         The motion purports to be “based on new discovery violation [sic] of civil
  rights,” which implies that it is based on some event that took place or
  information discovered after the case was closed on April 26, 2019. The bulk of
Case 0:19-cv-60440-RNS Document 11 Entered on FLSD Docket 07/14/2020 Page 2 of 2



  the motion is copies of letters and records that mostly concern events taking
  place months or years before April 2019. Nevertheless, to the extent any of the
  information postdates the dismissal of this case, that information does not
  warrant reopening the case. For example, the motion includes a January 24,
  2020 letter from the Department of Children and Families, which states that
  the Office of Inspector General reviewed and closed an investigation that found
  that the Plaintiff did not commit exploitation of an adult. (ECF No. 10 at 4-5.)
  The motion also includes a January 28, 2020 letter from The Florida Bar
  concluding that a letter sent by the Plaintiff claiming that an attorne y violate d
  his civil rights did “not fall within the purview of the grievance system
  framework” because it did not reflect “violations of the Rules of Professional
  Conduct.” (ECF No. 10 at 13.) In sum, as incomprehensible as the motion is it
  clearly does not set forth any plausible basis for relief. Indeed, the “new”
  information in the motion appears to discredit the Plaintiff’s grievances and
  does not suggest that reconsideration, much less reopening, is warranted.
        Accordingly, the Court denies the motion (ECF No. 10). This case shall
  remain closed.
        Done and ordered, in chambers, in Miami, Florida on July 14, 2020.



                                              Robert N. Scola, Jr.
                                              United States District Judge
